Title: To James Madison from William Steuben Smith, 28 June 1816
From: Smith, William Steuben
To: Madison, James



Sir,
Newyork 28. June 1816.

A vacancy having occurred in the office of Marshal of this District, by the decease of the late Marshal, if a disposition of that office has not been made by Your Excellency, I would sollicit the exercise of your prerogative in my favour.  The Zeal which would be exercised might be all that could counterbalance any deficiency of talent, but with that every occasion should be seized to manifest the devoted love of his Country and support of its Government, administered upon the principles which have guided its helm for the last sixteen years. With the highest respect I am Your Excellency’s most devoted humble Servant

W.S. Smith

